      CASE 0:18-cr-00150-DWF-HB Document 78 Filed 06/17/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                                 18-CR-150 (DWF/HB)

UNITED STATES OF AMERICA,

              Plaintiff,                                  MOTION TO CONTINUE
                                                          PRETRIAL MOTIONS
       v.                                                 FILING DEADLINE AND
                                                          MOTIONS HEARING
MICHAEL HARI,

              Defendant.


       Michael Hari, by and through counsel, hereby respectfully moves the Court for a

30-day continuance of the presently set date for the filing of pretrial motions, June 18,

2019, and the corresponding motions hearing scheduled for July 9, 2019. Counsel for Mr.

Hari requests to be heard on this motion at the status conference on June 18, 2019.

       On February 14, 2019, Mr. Hari was brought to the District of Minnesota and

made an initial appearance on the Minnesota Indictment. Due to his detention and

outstanding trial date in the Central District of Illinois, he reserved the issue of detention

in the District of Minnesota and was thereafter housed at the Sherburne County Jail.

When discovery was provided by the government in February and March of 2019,

counsel mailed hundreds of pages of paper copies and provided two flash drives to Mr.

Hari so he could review his discovery at the jail.

       Unfortunately, due to the detention of his co-defendants in different units at the

Sherburne County Jail there was no place, other than segregation, to house Mr. Hari. He

was transferred to the Anoka County Jail at the end of April 2019. His paper discovery
      CASE 0:18-cr-00150-DWF-HB Document 78 Filed 06/17/19 Page 2 of 3



followed, but the Anoka County Jail does not have computers available for inmates to

review video, audio and photographic discovery.

       Still, Mr. Hari was eventually provided with his paper discovery at the Anoka

County Jail and maintained it until the end of May when he was placed in administrative

segregation. At that time, his discovery, legal paperwork, and attorney/client privileged

notes were taken. He has not had access to his discovery until the date of the filing of this

motion, June 17, 2019.

       Additional discovery, provided under a protective order, was also recently

received and has not yet been shared with Mr. Hari. Thus, counsel or an employee of the

Office of the Federal Defender will need to be present to share video, audio, photographic

and protected discovery with Mr. Hari at the Anoka County Jail, a time consuming task.

       Under the Fifth and Sixth Amendments to the United States Constitution, Mr. Hari

has the right to know the evidence against him and the right to due process of law.

Due process requires that Mr. Hari be permitted to assist his counsel in his defense.

Without access to the evidence against him, Mr. Hari has been unable to assist his

attorneys in the preparation of pretrial motions.

       Although the issue regarding his access to discovery was rectified today, June 17,

2019, Mr. Hari respectfully requests 30 days to review the evidence and meet with his

attorneys prior to the filing of pretrial motions.
     CASE 0:18-cr-00150-DWF-HB Document 78 Filed 06/17/19 Page 3 of 3



Dated: June 17, 2019                 Respectfully submitted,

                                     s/Shannon Elkins

                                     SHANNON ELKINS
                                     Attorney No. 332161
                                     Attorney for Defendant
                                     107 U.S. Courthouse
                                     300 South Fourth Street
                                     Minneapolis, MN 55415



                                     s/Reynaldo A. Aligada, Jr.

                                     REYNALDO A. ALIGADA, Jr.
                                     Attorney No. 319776
                                     Attorney for Defendant
                                     107 U.S. Courthouse
                                     300 South Fourth Street
                                     Minneapolis, MN 55415
